WALDEN, Judge.
This appeal stems from J. M. Fields, Inc.’s unsuccessful attempt to secure indemnity from Ship Shape Building Maintenance Company, Inc. in a slip and fall case. We reverse because there are genuine issues as to material facts which prohibit, as a matter of law, the entry of summary judgment. F.R.C.P. 1.510, 31 F.S.A. Holl v. Talcott, Fla.1966, 191 So.2d 40.
This is a companion case to J. M. Fields, Inc. v. Lenz, Fla.App., 257 So.2d 921, decided January 6, 1972. There we affirmed the damages awarded to Lenz for injuries sustained during a fall on the rain slick floor immediately inside the Fields store.
Fields had a maintenance contract with Ship Shape. They sought indemnity from them based on that contract and upon additional extra services customarily performed. Summary judgment was issued in Ship Shape’s favor.
We feel there were outstanding material fact issues which preclude summary judgment. More particularly, but not exclusively, we perceive there are issues concerning' the condition of the floor; who was responsible, both generally and in this specific instance, for the condition of the floor; whose negligence proximately caused this condition; whose responsibility was it to remove the water and how often; and did Ship Shape in fact take on additional responsibility ?
Since it is apparent from the arguments and briefs that both parties are acquainted with summary judgment law, it is unnecessary and without benefit for us to expound further. We simply decide that fact issues need further exploration and reverse and remand for further proceedings consistent with this opinion.
Reversed and remanded.
REED, C. J., and CROSS, J., concur.